Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sprigg (US 2013/0217333 A1).
Regarding claims 1, 7, 13, and 20, Bodurka discloses a computer-implemented method, comprising:
receiving, during a time period [fig. 2 shows mobile smartphones in communication with multiple beacons; 0006 wireless identity transmitter…such as proximities to proximity broadcast receivers and/or predefined areas over a period.; 0052 associated with the wireless identity transmitters and/or their users. Such identifiers may be periodically changed and encrypted, encoded, or otherwise obscured (i.e., rolling identifiers).], an acoustic signal [0084 …alternatively 
detecting, by the mobile device, an identifier from the received acoustic signal [claim 76 determining whether the proximity information related to the wireless identity transmitter is received based on the rolling identifier within the received sighting message], wherein the detected identifier is a member of a rotating set of identifiers provided by the real-time location system [0032 wireless identity transmitter and a central server for transmitting and processing rolling identifiers using a pseudo-random function.; 0110 proximity broadcast receivers…map of the search area…may be maintained in near-real time]; and
determining a location of the mobile device based on the detected identifier and the time period [0228 triangulation; abstract wireless identity transmitter may periodically transmit wireless broadcast messages that include obscured identifiers.; 0006 wireless identity transmitter, such as proximities to proximity broadcast receivers and/or predefined areas over a period.; 0426 The proximity broadcast receiver 142 may include a GPS receiver 3414 or other type of location 
receiving, during a second time period, a second acoustic signal by a second mobile device in the real-time location system in the environment [0005 smartphones – mobile or stationary receivers], the second acoustic signal having been transmitted by a second acoustic transmitting device located in the environment [fig. 2 shows #110 wireless identity transmitter which are indicated as plural in [0097], as in transmitters];
detecting, by the second mobile device, the identifier from the received second acoustic signal [0114 The wireless identity transmitters may have a different type segment based on the intended purpose (e.g., one code for child safety devices, a second code for dog collars, etc.). Type segments may be static and set by manufacturers, while the remaining portion of the identifier may be unique to each device, and may roll as described below.]; and
determining a location of the second mobile device based on the detected identifier and the second time period [0228 Each proximity broadcast receiver's own location and estimated distance from the wireless identity transmitter 110 may be used to triangulate the approximate location of the wireless identity transmitter 110.].
(alternative claim 7 - provide a first time period of validity for association of a first acoustic transmitting device with one identifier of the rotating set, and provide a second time period of validity for association of a second acoustic transmitting device with the one identifier of the rotating set, wherein the first time period of validity and the second time period of validity are different [0095 advertising or pairing procedures; 0109 proximity broadcast receivers 138, 142 
(alternative claim 13 – first and second modulated acoustic signal [0085 a wireless identity transmitter may broadcast particular sequences of modulating visible or sound signals, such as strings of differing musical notes, changing images, or flashing lights that a proximity broadcast receiver may receive and convert into data that includes an identity of the wireless identity transmitter])
(alternative claim 20 - the identifier having an association with an acoustic transmitting device for a time period of validity and the identifier having no association with the acoustic transmitting device outside the time period of validity [0095 pairing; 0125 when a battery is replaced or inserted for the first time, the wireless identity transmitter may accept incoming Bluetooth® packets for a predefined period of time, such as sixty seconds. Alternatively, the wireless identity transmitter may receive incoming messages as part of power-cycling (e.g., receive for the sixty seconds after a reboot of the wireless identity transmitter).])
Regarding claims 2, 8, and 14, Sprigg also discloses the method of claim 1, wherein the acoustic signal is an ultrasonic signal [0084 Wireless identity transmitters may also or alternatively emit audible or inaudible (i.e., infrasonic or ultrasonic) sound signals from a speaker (e.g., a piezoelectric speaker). Sound signals may be received by a microphone].
Regarding claims 3 and 15, Sprigg also discloses the method of claim 1, wherein the determining the location of the mobile device is further based on the detected identifier, the time period [0223 In some cases, such as if the wireless identity transmitter is assumed or determined to be stationary, received sighting messages may be matched for purposes of refining the position 
Regarding claims 5, 12, and 17-18, Bodurka also discloses the method of claim 1, wherein determining a device location of the mobile device comprises: comparing the detected identifier with pre-determined identifiers that are valid for the time period [0006 The central server may maintain a database of relayed information that may represent historical and/or actively updated information for the wireless identity transmitter, such as proximities to proximity broadcast receivers and/or predefined areas over a period. The central server may use the identification code within the relayed messages to identify the wireless identity transmitter, and thus the user associated with the device.; 0265-0276 In determination block 2114, the wireless identity transmitter may determine whether a predefined nonce or counter time period has expired.], the pre-determined identifiers being stored within a predefined table [0187 If there are initialization indicators within payloads, the central server may expedite comparisons between received payloads and stored payloads by avoiding comparisons to payloads corresponding to already registered (or recognized) wireless identity transmitters within a central server lookup data table.], and wherein an identifier of the pre-determined identifiers that matches the detected identifier is 
Regarding claims 6 and 19, Bodurka also discloses the method of claim 1, further comprising: transmitting, by the mobile device, the detected identifier of the acoustic transmitting device, via a wireless local area network to a central server in the real-time location system [abstract A wireless identity transmitter may periodically transmit wireless broadcast messages that include obscured identifiers. When within proximity, a proximity broadcast receiver, such as a mobile device carried by a user, may receive and relay the broadcast messages to a server which may process the included information.].
Regarding claim 9, Sprigg also discloses the method of claim 7, wherein each respective time period of validity for each identifier is within a range of 3 seconds and 300 seconds [0075 As the wireless identity transmitter functions, the nonce or counter may increase periodically (e.g., increment by one every several seconds/minutes/hours). If the wireless identity transmitter encounters inconsistent power (e.g., the battery is taken out or replaced), the nonce or counter may reset. Using such a nonce or counter, a wireless identity transmitter may be configured to periodically broadcast messages with encrypted payloads that include changing and encrypted device identification. In an embodiment, an encrypted payload may contain a concatenation of the device's unique identifier (i.e., the deviceID) and a current nonce or counter value for that wireless identity transmitter.].
Regarding claims 11 and 16, Sprigg also discloses the method of claim 7, wherein determining the rotating set of identifiers comprises: generating the rotating set of identifiers using a pseudo-random number generator and a seed value [0185 In general, the broadcast message may include a payload that includes data generated by performing a pseudo-random function. For example, the wireless identity transmitter may perform a pseudo-random function to generate encoded data based on input values of the wireless identity transmitter's device ID, a nonce or counter value, and a secret key, seed, or other value known only to the wireless identity transmitter and the central server.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg (US 2013/0217333 A1), and further in view of  Hunter (US 2013/0282438 A1).
Regarding claims 4 and 10, Sprigg does not explicitly teach … and yet Hunter teaches the method of claim 1, wherein the environment is a hospital [0345 In another exemplary scenario, the proximity broadcast receiver 142 and mobile device 2550 may be used within a hospital. In such an implementation, the system may function as a virtual medical alert bracelet by causing the central server 120 to transmit medical information of the user 2504 for use by the mobile device 2550 accessed by emergency room staff (e.g., nurses, doctors, EMTs, etc.).; 0242The algorithm may be software instructions, routines, algorithms, circuitry, or modules that are utilized by the 
It would have been obvious to combine the acoustic proximity detection with rolling code identifier as taught by Sprigg, with the hospital application as taught by Hunter so that location of hospital personnel and equipment may be tracked.

Response to Arguments
Applicant’s arguments, filed 6/24, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are not persuasive. It appears that the primary reference is still pertinent to the amended claims. The office summarizes that it is common that triangulation based positioning/beacon systems should be able to support localization of multiple mobile devices and to do so in real time. The main thrust of the instant claims involving rolling/rotating codes is also known so that in some sense interference is avoided or even in some cases at least some discrimination/protection between imposter or neighbor devices is provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645